Exhibit 10.8

Schedule: <<Sched>>

Grant # <<Number>>

Grant Country: <<TaxCountry>>

PERSPECTA INC.

2018 OMNIBUS INCENTIVE PLAN

PERFORMANCE BASED RESTRICTED STOCK UNIT

AWARD AGREEMENT

1. Grant of Award.

This Agreement (“Agreement”) is made and entered into as of «Grant_Date_x» (the
“Grant Date”) by and between Perspecta Inc., a Nevada corporation (the
“Company”), and «Name_x», a full-time employee of the Company and/or one or more
of its Subsidiaries (the “Employee”).

This Agreement granting the Employee an award under the Plan (the “Award”) shall
be subject to all of the terms and conditions set forth in the Perspecta Inc.
2018 Omnibus Incentive Plan (the “Plan”) and this Agreement. Except as defined
in Appendix A, capitalized terms shall have the same meanings ascribed to them
under the Plan.

This Award is subject to the data privacy provisions set forth in Appendix B.

Award Granted: «Shares_Granted_x» Restricted Stock Units (the “Target Units”)

2. Normal Settlement of RSUs at end of Performance Period.

(a) The total number of RSU Shares delivered in settlement of this Award shall
be between 0% and 200%, inclusive, of the number of Target Units and, except as
otherwise provided in this Agreement, shall be determined by the Committee
pursuant to Appendix C to this Agreement based on the Company’s performance for
FY2021 (“Fiscal Year 3”). Dividend Equivalents will be paid with respect to such
RSU Shares delivered in settlement at the same time as the Restricted Stock
Units (“RSUs”) are settled.

(b) For purposes of this Section 2, this Award shall be settled on the Scheduled
Settlement Date. The total number of RSU Shares delivered in settlement of the
Award pursuant to this Section 2 shall be reduced (but not below zero) by the
number of RSU Shares, if any, delivered in settlement of the Award pursuant to
Section 3 below. That is, to the extent a portion of the Award is settled
pursuant to Section 3 below, that portion shall not also be settled under the
provisions of this Section 2.

(c) Any RSU Shares the Employee receives in settlement of the RSUs shall be
subject to any holding period requirements or other restrictions set forth in
the Company’s stock ownership guidelines applicable to the Employee, as in
effect from time to time. The Employee acknowledges that he may be prohibited
from selling or otherwise disposing of such RSU Shares while subject to such
guidelines.

 

1



--------------------------------------------------------------------------------

Schedule: <<Sched>>

Grant # <<Number>>

Grant Country: <<TaxCountry>>

 

3. Prorated Earning of RSUs During Performance Period with Settlement at End of
Performance Period.

(a) The RSUs shall be earned as to 18.75% of the Target Units upon the date on
which the Committee determines that the Company’s EPS performance for FY2019
(“Fiscal Year 1”) is at or above the threshold level of EPS performance
specified in Appendix C to this Agreement. In addition, the RSUs shall be earned
as to 6.25% of the Target Units upon the date on which the Committee determines
that the Company’s FCF performance for Fiscal Year 1 is at or above the
threshold level of FCF performance specified in Appendix C to this Agreement.

(b) If the Company’s EPS performance for Fiscal Year 1 is such that no portion
of the RSUs is earned under Section 3(a) based on EPS performance, then the RSUs
shall be earned as to 18.75% of the Target Units upon the date on which the
Committee determines that the Company’s EPS performance for FY2020 (“Fiscal Year
2”) is at or above the threshold level of EPS performance specified in Appendix
C to this Agreement. In addition, if the Company’s FCF performance for Fiscal
Year 1 is such that no portion of the RSUs is earned under Section 3(a) based on
FCF performance, then the RSUs shall be earned as to 6.25% of the Target Units
upon the date on which the Committee determines that the Company’s FCF
performance for Fiscal Year 2 is at or above the threshold level of FCF
performance specified in Appendix C to this Agreement.

(c) If the Company’s EPS performance for Fiscal Year 1 is such that a portion of
the RSUs is earned under Section 3(a) based on EPS performance, then the RSUs
shall be earned as to an additional 18.75% of the Target Units upon the date on
which the Committee determines that the Company’s EPS performance for Fiscal
Year 2 is at or above the level of EPS performance that results in a 75% payout
of the Target EPS Units pursuant to Appendix C to this Agreement. In addition,
if the Company’s FCF performance for Fiscal Year 1 is such that a portion of the
RSUs is earned under Section 3(a) based on FCF performance, then the RSUs shall
be earned as to an additional 6.25% of the Target Units upon the date on which
the Committee determines that the Company’s FCF performance for Fiscal Year 2 is
at or above the level of FCF performance that results in a 75% payout of the
Target FCF Units pursuant to Appendix C to this Agreement. For the avoidance of
doubt, up to 50% of the Target Units may be earned under the provisions of this
Section 3.

(d) RSUs that are earned pursuant to the provisions of this Section 3 shall be
settled on the Scheduled Settlement Date, subject to the Employee’s continued
employment through the end of Fiscal Year 3 and the other terms and conditions
of this Award. Dividend Equivalents will be paid with respect to such RSU Shares
delivered in settlement at the same time as the RSUs are settled.

 

2



--------------------------------------------------------------------------------

Schedule: <<Sched>>

Grant # <<Number>>

Grant Country: <<TaxCountry>>

 

4. Effect of Termination of Employment; Approved Termination; Change in Control;
Recoupment and Forfeiture.

(a) Age 62 or Older Other than for Cause, death or Disability with at least 10
Years of Service; Approved Termination. If:

(i) the Employee’s status as an employee of the Company or any of its
Subsidiaries is terminated after the end of Fiscal Year 1 and during Fiscal Year
2 or Fiscal Year 3 at age 62 or older for no reason, or for any reason other
than Cause, death or Disability, and the Employee shall have been (or for any
other purpose shall have been treated as if he or she had been) a continuous
employee of the Company or its Subsidiaries for at least 10 years immediately
prior to the date of termination of employment status (including any continuous
service with DXC prior to the Spinoff or any continuous service with Vencore
Holding Corporation or KGS Holding Corporation prior to the Merger); or

(ii) the Employee’s status as an employee of the Company or any of its
Subsidiaries is terminated at any time on or before the end of Fiscal Year 3 and
such termination is specifically approved by the Committee for purposes of
this Section 4(a),

then the Company shall settle a fraction of the RSUs that otherwise would settle
in accordance with Section 2, Section 3 (if applicable), and Appendix C of this
Agreement on the Scheduled Settlement Date. This fraction will be determined by
calculating the number of full months of continuous service with the Company or
its Subsidiaries that the Employee has completed since the Grant Date and then
dividing this number by 36. If the Employee’s status as an employee of the
Company or any of its Subsidiaries terminates pursuant to this Section 4(a)
after the end of Fiscal Year 3, then the Company shall settle the RSUs in
accordance with Section 2, Section 3 (if applicable) and Appendix C of this
Agreement, without pro-ration, on the Scheduled Settlement Date.

(b) Death or Disability.

(i) If, on or before the end of Fiscal Year 3, the Employee’s status as an
employee of the Company or any of its Subsidiaries is terminated by reason of
the death or Disability of the Employee, then, one calendar month after the
Employee’s status as an employee of the Company or its Subsidiaries is
terminated (the “Employment Termination Date”) the Company shall settle the RSUs
in full by delivering a pro-rated amount of 100% of the Target Units, with such
pro-ration based on the Employee’s period of service during the applicable
performance period.

(ii) If, after the end of Fiscal Year 3 and prior to the Scheduled Settlement
Date, the Employee’s status as an employee of the Company or any of its
Subsidiaries is terminated by reason of the death or Disability of the Employee,
then the Company shall settle the RSUs in accordance with Section 2, Section 3

 

3



--------------------------------------------------------------------------------

Schedule: <<Sched>>

Grant # <<Number>>

Grant Country: <<TaxCountry>>

 

(if applicable) and Appendix C of this Agreement, without pro-ration, as soon as
practicable after the Employment Termination Date, but in no event later than
the Scheduled Settlement Date.

(iii) If settlement is by reason of termination due to death, settlement shall
be to the beneficiary designated by the Employee for such purpose.

(c) Cancellation of RSUs upon Other Termination of Employment. If, on or before
the end of Fiscal Year 3, the Employee’s status as an employee of the Company or
any of its Subsidiaries terminates for any reason (or no reason), other than
pursuant to Section 4(a) or (b) hereof, then the RSUs (including, for avoidance
of doubt, any RSUs previously earned pursuant to Section 3) and all related
Dividend Equivalents shall automatically be cancelled as of the close of
business on the Employment Termination Date. If the Employee’s status as an
employee of the Company or any of its Subsidiaries terminates for any reason (or
no reason), other than pursuant to Section 4(a) or (b) hereof, after the end of
Fiscal Year 3, then the Company shall settle the RSUs in accordance with
Section 2, Section 3 (if applicable) and Appendix C of this Agreement on the
Scheduled Settlement Date.

(d) Change in Control.

(i) Upon a Change in Control that occurs on or before the end of Fiscal Year 3
while Employee is employed by the Company or its Subsidiaries, 100% of the
Target Units shall, subject to Section 18 of the Plan, vest and be settled in
accordance with the following terms of this Section 4(d)(i), without regard to
Sections 2, 3, or Appendix C hereof. Following the Change in Control, the RSUs
shall vest based solely on the passage of time and the Employee’s continued
employment with the Company (including any successor to the Company resulting
from the Change in Control) and its Subsidiaries as follows: (x) if the Change
in Control happens on or before the first anniversary of the Grant Date, the
RSUs shall vest in substantially equal thirds on the first, second and third
anniversaries of the Grant Date; (y) if the Change in Control happens after the
first anniversary of the Grant Date but on or before the second anniversary of
the Grant Date, the RSUs shall vest in substantially equal halves on the second
and third anniversaries of the Grant Date; and (z) if the Change in Control
happens after the second anniversary of the Grant Date, the RSUs shall vest in
their entirety on the third anniversary of the Grant Date. The RSUs shall be
subject to all other terms and conditions of this Agreement; provided, however,
that if, on or within two (2) years after the date of the Change in Control and
prior to when the RSUs have vested in full, the Employee experiences a
Qualifying Termination Without Cause, or the Employee’s status as an employee of
the Company (including any successor to the Company resulting from the Change in
Control) or any of its Subsidiaries is terminated as a result of the Employee’s
death or Disability or pursuant to Section 4(a) above, then the RSUs shall
automatically vest in full as of the Employment Termination Date. Settlement of
any RSUs (and any related Dividend Equivalents) that vest pursuant to this
Section 4(d)(i) shall occur on or as soon as administratively practicable (but,

 

4



--------------------------------------------------------------------------------

Schedule: <<Sched>>

Grant # <<Number>>

Grant Country: <<TaxCountry>>

 

subject to Section 19 below, in no event later than 2.5 months) after the
applicable vesting date. For purposes of the preceding sentence, a “Qualifying
Termination Without Cause” shall mean the Employee’s status as an employee of
the Company (including any successor to the Company resulting from the Change in
Control) or any of its subsidiaries is terminated by the Company without Cause
at a time when the Employee is meeting performance expectations, as determined
by the Company in its sole discretion.

(ii) Upon a Change in Control that occurs after the end of Fiscal Year 3 and
prior to the Scheduled Settlement Date, the Company shall settle the RSUs in
accordance with Section 2, Section 3 (if applicable) and Appendix C of this
Agreement, without pro ration, as soon as practicable after the Change in
Control, but in no event later than the Scheduled Settlement Date.

(e) Recoupment and Forfeiture. Settlement of all or a portion of the Award
pursuant to this Section 4 is subject to the forfeiture provisions of this
Section 4. Settlement of all or a portion of the Award is subject to recoupment
by the Company pursuant to Section 6.

(f) Leave of Absence. If the Employee is granted a leave of absence (including a
military leave of absence), the Employee and the Company each reasonably
anticipate that the Employee will return to active employment and either (x) the
leave of absence is to be for not more than six months or (y) at all times
during the leave of absence the Employee has a statutory or contractual right to
return to work, then for purposes of this Award: (i) while on leave of absence
the Employee shall be treated as if he were an active employee; (ii) if the
Employee’s leave of absence is terminated and the Employee does not timely
return to active employment, the date of the end of the leave of absence shall
be treated as the Employment Termination Date; (iii) if the Employee’s leave of
absence is terminated and the Employee timely returns to active employment, he
shall be treated as if active employment had continued uninterrupted during the
leave of absence; and (iv) if the Employee’s leave of absence continues to the
Scheduled Settlement Date or any other date for settlement of the RSUs as
provided under this Award, any RSUs which the Employee would otherwise be
entitled to receive if he were an active employee shall be settled on such date.

5. Withholding and Taxes.

(a) If the Company and/or the Employer are obligated to withhold an amount on
account of any federal, state or local tax imposed as a result of the grant or
settlement of the RSUs pursuant to this Agreement (collectively, “Taxes”),
including, without limitation, any federal, state or other income tax, or any
F.I.C.A., state disability insurance tax or other employment tax (the date upon
which the Company and/or the Employer becomes so obligated shall be referred to
herein as the “Withholding Date”), then the Employee shall pay to the Company on
the Withholding Date, the aggregate amount that the Company and the Employer are
so obligated to withhold, as such amount shall be determined by the Company (the
“Withholding Liability”), which payment shall be made by the automatic
cancellation by the Company of a portion of the RSU Shares; provided that the
Company is not then prohibited from

 

5



--------------------------------------------------------------------------------

Schedule: <<Sched>>

Grant # <<Number>>

Grant Country: <<TaxCountry>>

 

purchasing or acquiring such shares of Common Stock (such shares to be valued on
the basis of the aggregate Fair Market Value thereof on the Withholding Date,
plus the value of the Dividend Equivalents associated with such shares on the
Withholding Date); and provided further that the RSU Shares to be cancelled
shall be those that would otherwise have been delivered to the Employee the
soonest upon settlement of the RSUs; and provided further, however, that the
Employee may, on or before the Withholding Date, irrevocably elect to instead
pay to the Company, by check or wire transfer delivered or made within one
business day after the Withholding Date, an amount equal to or greater than the
Withholding Liability.

(b) The Employee acknowledges that neither the Company nor the Employer has made
any representation or given any advice to the Employee with respect to Taxes.

6. Recoupment and Forfeiture.

(a) Refund of Stock Value; Forfeiture of RSUs.

(i) Refund of Stock Value. If the Employee breaches any of the covenants set
forth in Section 6(b)(i), (ii) or (iii) hereof during the Applicable Restrictive
Period for any Settlement Date, then, if the RSUs were settled within the one
year period prior to the occurrence of such event, the Employee shall
immediately deliver to the Company an amount in cash equal to the (i) aggregate
Fair Market Value, determined as of such Settlement Date, of all RSU Shares
which were delivered to the Employee or cancelled in payment of Taxes on such
Settlement Date and (ii) Dividend Equivalents paid to the Employee in respect of
the RSU Shares.

(ii) Forfeiture of RSUs. If the Employee breaches any of the covenants set forth
in Section 6(b)(i), (ii) or (iii) hereof prior to the Settlement Date for the
RSUs, the RSUs and all related Dividend Equivalents shall be terminated and
forfeited.

(b) Triggering Events. The events referred to in Sections 4(e) and 6(a) hereof
are as follows:

(i) Non-Disclosure and Non-Use of Confidential Information. The Employee agrees
not to disclose, use, copy or duplicate or otherwise permit the use, disclosure,
copying or duplication of any Confidential Information (other than in connection
with authorized activities conducted in the course of the Employee’s employment
at the Company for the benefit of the Company) during the period of his/her
employment with the Company or at any time thereafter. The Employee agrees to
take all reasonable steps and precautions to prevent any unauthorized
disclosure, use, copying or duplication of Confidential Information.

(ii) Non-Solicitation of the Company’s Employees, Clients, and Prospective
Clients. During the time of the Employee’s employment and for a period of 24
months thereafter, the Employee shall not, without the express, prior

 

6



--------------------------------------------------------------------------------

Schedule: <<Sched>>

Grant # <<Number>>

Grant Country: <<TaxCountry>>

 

written consent of the Company’s General Counsel, engage in any of the conduct
described in paragraphs (A) and (B) below, either directly or indirectly,
individually or as an employee, agent, contractor, consultant, member, partner,
officer, director or stockholder (other than as a stockholder of less than 5% of
the equities of a publicly held corporation) or in any other capacity for any
person, firm, partnership or corporation:

(A) hire, attempt to hire or assist any other person or entity in hiring or
attempting to hire any current employee of the Company or any person who was a
Company employee within the 6-month period preceding such hiring or attempted
hiring;

(B) solicit, divert or cause a reduction in the business or patronage of any
Client or Prospective Client.

(iii) Non-Competition. During the time of the Employee’s employment and for a
period of 12 months thereafter, the Employee shall not, without the express,
prior written consent of the Company’s General Counsel, either directly or
indirectly, as an employee, agent, contractor, consultant, partner, member,
officer, director or stockholder (other than as a stockholder of less than 5% of
the equities of a publicly traded corporation), wherever the Company is
marketing or providing its services or products, participate in any activity as,
or for, a Competitor of the Company which is the same or similar to the
activities in which the Employee was involved at the Company.

(c) Waiver of Recoupment. Notwithstanding the foregoing, the Employee shall be
released from (i) all of his or her obligations under Section 6(a) hereof in the
event that a Change in Control occurs within three years prior to the Employment
Termination Date, and (ii) some or all of his or her obligations under
Section 6(a) hereof in the event that the Committee (if the Employee is an
executive officer of the Company) or the Company’s Chief Executive Officer (if
the Employee is not an executive officer of the Company) shall determine, in
their respective sole discretion, that such release is in the best interests of
the Company.

(d) Effect on Other Rights and Remedies. The rights of the Company set forth in
this Section 6 shall not limit or restrict in any manner any rights or remedies
which the Company or any of its affiliates may have under law or under any
separate employment, confidentiality or other agreement with the Employee or
otherwise with respect to the events described in Section 6(b) hereof.

(e) Reasonableness. The Employee agrees that the terms and conditions set forth
in this Section 6 are fair and reasonable and are reasonably required for the
protection of the interests of the Company. If, however, in any judicial
proceeding any provision of this Section 6 is found to be so broad as to be
unenforceable, the Employee and the Company agree that such provision shall be
interpreted to be only so broad as to be enforceable.

 

7



--------------------------------------------------------------------------------

Schedule: <<Sched>>

Grant # <<Number>>

Grant Country: <<TaxCountry>>

 

(f) Clawback. As an additional condition of receiving this Award, the Employee
agrees and acknowledges that the Award shall be subject to repayment to the
Company in whole or in part in the event of a financial restatement or in such
other circumstances as may be required by applicable law or as may be provided
in any clawback policy that is adopted by the Company.

7. Registration of Units.

The Employee’s right to receive the RSU Shares shall be evidenced by book entry
(or by such other manner as the Committee may determine).

8. Certain Corporate Transactions.

In the event that the outstanding securities of any class then comprising the
RSU Shares are increased, decreased or exchanged for or converted into cash,
property and/or a different number or kind of securities, or cash, property
and/or securities are distributed in respect of such outstanding securities, in
either case as a result of a reorganization, merger, consolidation,
recapitalization, reclassification, dividend (other than a regular, quarterly
cash dividend) or other distribution, stock split, reverse stock split or the
like, then, unless the Committee shall determine otherwise, the term “RSU
Shares,” as used in this Agreement, shall, from and after the date of such
event, include such cash, property and/or securities so distributed in respect
of the RSU Shares, or into or for which the RSU Shares are so increased,
decreased, exchanged or converted.

9. Shareholder Rights.

The Employee shall have no rights of a shareholder with respect to RSU Shares
subject to this Award unless and until such time as the Award has been settled
by the transfer of shares of Common Stock to the Employee.

10. Assignment of Award.

Except as otherwise permitted by the Committee, the Employee’s rights under the
Plan and this Agreement are personal; no assignment or transfer of the
Employee’s rights under and interest in this Award may be made by the Employee
other than by will or by the laws of descent and distribution.

11. Notices.

Unless the Company notifies the Employee in writing of a different procedure,
any notice or other communication to the Company with respect to this Award
shall be in writing and shall be:

(a) by registered or certified United States mail, postage prepaid, to Perspecta
Inc., Attn: Corporate Secretary, 13600 EDS Drive, Herndon, Virginia, 20171; or

 

8



--------------------------------------------------------------------------------

Schedule: <<Sched>>

Grant # <<Number>>

Grant Country: <<TaxCountry>>

 

(b) by hand delivery or otherwise to Perspecta Inc., Attn: Corporate Secretary,
13600 EDS Drive, Herndon, Virginia, 20171.

Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Employee, five days after
deposit in the United States mail, postage prepaid, addressed to the Employee at
the address specified at the end of this Agreement or at such other address as
the Employee hereafter designates by written notice to the Company.

12. Stock Certificates.

Certificates representing the Common Stock issued pursuant to the Award will
bear all legends required by law and necessary or advisable to effectuate the
provisions of the Plan and this Award. The Company may place a “stop transfer”
order against shares of the Common Stock issued pursuant to this Award until all
restrictions and conditions set forth in the Plan or this Agreement and in the
legends referred to in this Section 12 have been complied with.

13. Successors and Assigns.

This Agreement shall bind and inure to the benefit of and be enforceable by the
Employee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Employee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.

14. Plan.

The RSUs are granted pursuant to the Plan, as in effect on the Grant Date, and
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time; provided, however, that no such amendment shall
deprive the Employee, without his or her consent, of the RSUs or of any of the
Employee’s rights under this Agreement. The interpretation and construction by
the Committee of the Plan, this Agreement and such rules and regulations as may
be adopted by the Committee for the purpose of administering the Plan shall be
final and binding upon the Employee. Until the RSUs are settled in full, the
Company shall, upon written request therefor, send a copy of the Plan, in its
then-current form, to the Employee.

15. No Employment Guaranteed.

No provision of this Agreement shall (a) be deemed to form an employment
contract or relationship with the Company or any of its Subsidiaries, (b) confer
upon the Employee any right to be or continue to be in the employ of the Company
or any of its Subsidiaries, (c) affect the right of the Employer to terminate
the employment of the Employee, with or without cause, or (d) confer upon the
Employee any right to participate in any employee welfare or benefit plan or
other program of the Company or any of its Subsidiaries other than the Plan. The
Employee hereby acknowledges and agrees that the Employer may terminate the
employment of the Employee at any time and for any reason, or for no reason,
unless applicable

 

9



--------------------------------------------------------------------------------

Schedule: <<Sched>>

Grant # <<Number>>

Grant Country: <<TaxCountry>>

 

law provides otherwise or unless the Employee and the Employer are parties to a
written employment agreement that expressly provides otherwise.

16. Nature of Company Restricted Stock Unit Grants.

The Employee acknowledges and agrees that:

(a) the Plan was established voluntarily by the Company, it is discretionary in
nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Plan and this Agreement;

(b) the Company grants RSUs voluntarily and on an occasional basis, and the
receipt of the RSUs by the Employee does not create any contractual or other
right to receive any future grant of RSUs, or any benefits in lieu of a grant of
RSUs;

(c) all decisions with respect to future grants of RSUs by the Company will be
made in the sole discretion of the Company;

(d) the Employee is voluntarily participating in the Plan; and

(e) the future value of the RSUs is unknown and cannot be predicted with
certainty.

17. Governing Law; Consent to Jurisdiction.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Nevada, United States of America, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. Any action, suit or proceeding to enforce the terms and
provisions of this Agreement, or to resolve any dispute or controversy arising
under or in any way relating to this Agreement, shall be brought exclusively in
the state courts for the State of Nevada, United States of America, and the
parties hereto hereby consent to the jurisdiction of such courts. If the
Employee has received this or any other document related to the Plan translated
into a language other than English, and the translated version is different than
the English version, the English version will control.

18. Entire Agreement; Amendment and Waivers.

This Agreement embodies the entire understanding and agreement of the parties
with respect to the subject matter hereof, and no promise, condition,
representation or warranty, express or implied, not stated or incorporated by
reference herein, shall bind either party hereto. None of the terms and
conditions of this Agreement may be amended, modified, waived or canceled except
by a writing, signed by the parties hereto specifying such amendment,
modification, waiver or cancellation. A waiver by either party at any time of
compliance with any of the terms and conditions of this Agreement shall not be
considered a modification, cancellation or consent to a future waiver of such
terms and conditions or of any preceding or succeeding breach thereof, unless
expressly so stated.

 

10



--------------------------------------------------------------------------------

Schedule: <<Sched>>

Grant # <<Number>>

Grant Country: <<TaxCountry>>

 

19. Section 409A Compliance.

Payments under this Agreement are designed to be made in a manner that is exempt
from or compliant with Section 409A of the U.S. Internal Revenue Code (the
“Code”) as a “short-term deferral,” and the provisions of this Agreement will be
administered, interpreted and construed accordingly (or disregarded to the
extent such provision cannot be so administered, interpreted, or construed).

Notwithstanding anything to the contrary in this Agreement, if, upon the advice
of its counsel, the Company determines that the settlement of an RSU Share
pursuant to this Agreement is or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A (“409A Taxes”) as applicable at the time such settlement is
otherwise required under this Agreement, then such payment may be delayed to the
extent necessary to avoid 409A Taxes. In particular:

(a) if the Employee is a specified employee within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of the Employee’s “separation
from service” (other than due to death) within the meaning of
Section 1.409A-1(h) of the Treasury Regulations, such settlement shall be
delayed until the earlier of (i) the first business day following the expiration
of six months from the Employee’s separation from service, (ii) the date of the
Employee’s death, or (iii) such earlier date as complies with the requirements
of Section 409A (the “Settlement Delay Period”); and

(b) if all or any part of such RSU Share has been converted into cash pursuant
to Section 8 hereof, then:

(i) upon settlement of such RSU Share, such cash shall be increased by an amount
equal to interest thereon for the Settlement Delay Period at a rate equal to the
default rate credited to amounts deferred under the Company’s Deferred
Compensation Plan; provided, however, that such rate shall be calculated on a
monthly average basis rather than a daily basis; and

(ii) the Company shall fund the payment of such cash to the Employee upon
settlement of such RSU Share, including the interest to be paid with respect
thereto (collectively, the “Delayed Cash Payment”), by establishing and
irrevocably funding a trust for the benefit of the Employee, but only if the
establishment of such trust does not result in any taxes or penalties becoming
due under Section 409A(b). Such trust shall be a grantor trust described in
Section 671 of the U.S. Internal Revenue Code and intended not to cause tax to
be incurred by the Employee until amounts are paid out from the trust to the
Employee. The trust shall provide for distribution of amounts to the Employee in
order to pay taxes, if any, that become due on the amounts as to which payment
is being delayed during the Settlement Delay Period pursuant to this Section 19,
but only to the extent permissible under Section 409A of the U.S. Internal
Revenue Code without the imposition of 409A Taxes. The establishment and funding
of such trust shall not affect the obligation of the Company to pay the Delayed
Cash Payment pursuant to this Section 19.

 

11



--------------------------------------------------------------------------------

Schedule: <<Sched>>

Grant # <<Number>>

Grant Country: <<TaxCountry>>

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Grant Date.

 

EMPLOYEE     PERSPECTA INC.       By:      «Name_x»       <<Name>>      
<<Title>> The Employee acknowledges receipt of the Plan and a Prospectus
relating to this Award, and further acknowledges that he or she has reviewed
this Agreement and the related documents and accepts the provisions thereof.    
          «Name_x»       «Address_Line_1»       «Address_Line_2»      
«Address_Line_3»       «Address_Line_4»       «Address_Line_5»      

 

12



--------------------------------------------------------------------------------

Schedule: <<Sched>>

Grant # <<Number>>

Grant Country: <<TaxCountry>>

 

Appendix A

1. Definitions.

For purposes of this Agreement:

(a) “Applicable Restrictive Period” shall mean, with respect to each Settlement
Date, the period set forth in Section 6(b)(i), (ii) or (iii) hereof,
respectively.

(b) “Cause” shall mean: (A) fraud, misappropriation, embezzlement or other act
of material misconduct against the Company or any of its affiliates;
(B) conviction of a felony involving a crime of moral turpitude; (C) willful and
knowing violation of any rules or regulations of any governmental or regulatory
body material to the business of the Company and its affiliates; or
(D) substantial and willful failure to render services in accordance with the
terms of his or her employment (other than as a result of illness, accident or
other physical or mental incapacity), provided that (X) a demand for performance
of services has been delivered to the Employee in writing by the Employee’s
supervisor at least 60 days prior to termination identifying the manner in which
such supervisor believes that the Employee has failed to perform and (Y) the
Employee has thereafter failed to remedy such failure to perform.

(c) “Client” means any client with respect to whom the Employee provided
services, on behalf of whom the Employee transacted business, or with respect to
whom the Employee possessed Confidential Information during the 12-month period
preceding each of (i) the date the Employee engages in an act described in
Section 6(b)(ii)(B) and (ii) the date of the termination of the Employee’s
employment with the Company for any reason.

(d) “Competitor” means an individual, business or any other entity or enterprise
engaged or having publicly announced its intent to engage in business that is
substantially similar to the Company’s business. For purposes of this Agreement,
the parties specifically agree that: the Company is engaged in the business of
providing technology-enabled solutions and services; that the Company’s
capabilities include, but are not limited to, system design and integration,
information technology and business process outsourcing, applications software
development, Web and application hosting, mission support and management
consulting; and that the Company actively solicits business and services clients
located throughout the United States and the world. A non-exhaustive list of the
Company’s Competitors includes: Aerojet Rocketdyne Holdings, Inc.; Booz Allen
Hamilton Holding Corporation; CACI International, Inc.; Conduent Incorporated;
CSRA Inc.; Cubic Corporation; Engility Holdings, Inc.; Harris Corporation; L3
Technologies, Inc.; Leidos Holdings, Inc.; ManTech International Corporation;
Maxar Technologies Ltd.; MAXIMUS, Inc.; Motorola Solutions, Inc.; Orbital ATK,
Inc.; Presidio, Inc.; Science Applications International Corporation; and Unisys
Corporation, or any subsidiary or affiliate thereof.

(e) “Confidential Information” means all Company trade secrets, patents,
copyrights, confidential or proprietary business information and data, sales and
financial data, pricing information, manufacturing and distribution methods,
information relating to the

 

13



--------------------------------------------------------------------------------

Schedule: <<Sched>>

Grant # <<Number>>

Grant Country: <<TaxCountry>>

 

Company’s business plans and strategies including, but not limited to, customers
and/or prospects, or lists thereof, marketing plans and procedures, research and
development plans, methods of doing business, both technical and non-technical,
information relating to the design, architecture, flowcharts, source or object
code and documentation of any and all computer software products which the
Company has developed, acquired or licensed or is in the process of developing,
acquiring or licensing or shall develop, acquire or license in the future,
hardware and database technologies or technological information, formulae,
designs, process and systems information, intellectual property rights, and any
other confidential or proprietary information which relates to the business of
the Company or to the business of any client or vendor of the Company or any
other party with whom the Company agrees to hold information in confidence,
whether patentable, copyrightable or protectable as trade secrets or not.
Confidential Information does not include information which is (i) already known
by the Employee without an obligation of confidentiality, (ii) publicly known or
becomes publicly known through no unauthorized act of the Employee,
(iii) rightfully received from a third party without an obligation of
confidentiality, (iv) disclosed without similar restrictions by the Company to a
third party (other than an affiliate or customer of the Company), or
(v) approved by the Company, in writing, for disclosure.

(f) “Employer” shall mean the Employee’s employer.

(g) “Prospective Client” means any individual or enterprise who is not a Client
but with whom the Company was in active business discussions or negotiations at
any time during either (i) the date the Employee engages in an act described in
Section 6(b)(ii)(B) or (ii) the 12-month period preceding the termination of the
Employee’s employment with the Company for any reason and in each case whose
identity became known to the Employee in connection with the Employee’s
relationship with or employment by the Company.

(h) “RSU Shares” shall mean the number of shares of Common Stock to be delivered
upon settlement of the RSUs.

(i) “Scheduled Settlement Date” shall mean the date that is as soon as
practicable after the date upon which the Company files with the U.S. Securities
and Exchange Commission the Company’s Annual Report on Form 10-K for Fiscal Year
3 and calculates the performance results for the performance period pursuant to
Appendix C, but in no event later than December 31 of the calendar year in which
Fiscal Year 3 ends.

(j) “Settlement Date” shall mean, with respect to each RSU Share, the date upon
which the RSU was settled by the delivery of such RSU Share to the Employee or
the date upon which such RSU Share was cancelled in payment of Taxes (as defined
in Section 5).

 

14



--------------------------------------------------------------------------------

Schedule: <<Sched>>

Grant # <<Number>>

Grant Country: <<TaxCountry>>

 

Appendix B

1. Data Privacy.

(a) In order to implement, administer, manage and account for the Employee’s
participation in the Plan, the Company and/or the Employer may:

(i) collect and use certain personal data regarding the Employee, including,
without limitation, the Employee’s name, home address and telephone number, work
address and telephone number, work e-mail address, date of birth, social
insurance or other identification number, term of employment, employment status,
nationality and tax residence, and details regarding the terms and conditions,
grant, vesting, cancellation, termination and expiration of all restricted stock
units and other stock based incentives granted, awarded or sold to the Employee
by the Company (collectively, the “Data”);

(ii) transfer the Data, in electronic or other form, to employees of the Company
and its Subsidiaries, and to third parties, who are involved in the
implementation, administration and/or management of, and/or accounting for, the
Plan, which recipients may be located in the Employee’s country or in other
countries that may have different data privacy laws and protections than the
Employee’s country;

(iii) transfer the Data, in electronic or other form, to a broker or other third
party with whom the Employee has elected to deposit any RSU Shares issued in
settlement of the RSUs; and

(iv) retain the Data for only as long as may be necessary in order to implement,
administer, manage and account for the Employee’s participation in the Plan.

(b) The Employee hereby consents to the collection, use, transfer and retention
of the Data, as described in this Agreement, for the exclusive purpose of
implementing, administering, managing and accounting for the Employee’s
participation in the Plan.

(c) The Employee understands that by contacting his or her local human resources
representative, the Employee may:

(i) view the Data;

(ii) correct any inaccurate information included within the Data;

(iii) request additional information regarding the storage and processing of the
Data

 

15



--------------------------------------------------------------------------------

Schedule: <<Sched>>

Grant # <<Number>>

Grant Country: <<TaxCountry>>

 

(iv) request a list with the names and addresses of any potential recipients of
the Data; and

(v) under certain circumstances and with certain consequences, prevent further
use, transfer, retention and/or processing of the Data.

 

16



--------------------------------------------------------------------------------

Schedule: <<Sched>>

Grant # <<Number>>

Grant Country: <<TaxCountry>>

 

Appendix C

PERFORMANCE SCALE

75% of the Target Units shall vest based on the Company’s Earnings Per Share
(“EPS”) performance (the “Target EPS Units”) and the remaining 25% of the Target
Units shall vest based on the Company’s Free Cash Flow (“FCF”) performance (the
“Target FCF Units”).

The number of RSU Shares to be delivered upon settlement of the RSUs based on
EPS performance, expressed as a percentage of the Target EPS Units, will be
determined by the Committee based upon the Company’s performance over Fiscal
Years 2019-2021 pursuant to the EPS performance scale set forth below. The
number of RSU Shares to be delivered upon settlement of the RSUs based on FCF
performance, expressed as a percentage of the Target FCF Units, will be
determined by the Committee based upon the Company’s performance over Fiscal
Years 2019-2021 pursuant to the FCF performance scale set forth below.

EPS shall be defined as GAAP diluted Earnings per Share, adjusted to remove the
following:

 

  a) Any integration and transaction costs related to current and future
acquisitions

 

  b) The effects of any mark-to-market changes on our pension plans

 

  c) The impact of any dispositions and related costs

FCF shall be defined as Operating Cash Flow:

 

  a) Less Net cash used in investing activities

 

  b) Plus payments for acquisitions

 

  c) Less proceeds from business dispositions

 

  d) Less payments on capital leases and other long term assets financing

 

  e) Plus separation, transaction, and integration related payments

 

  f) Plus payments on special restructuring

In determining the number of RSU Shares, performance criteria shall be adjusted
to omit the effects of extraordinary items, gain or loss on the disposal of a
business segment (other than provisions for operating losses or income during
the phase-out period), unusual or infrequently occurring events or transactions
that have been publicly disclosed and the cumulative effects of changes in
accounting principles, all as determined in accordance with U.S. GAAP.

The Committee may not waive the achievement of the applicable performance goals,
and may not increase or decrease the number of RSU Shares determined under the
performance scale set

 

17



--------------------------------------------------------------------------------

Schedule: <<Sched>>

Grant # <<Number>>

Grant Country: <<TaxCountry>>

 

forth below, except for those adjustments described in the preceding paragraph.

[EPS CHART TO BE ADDED]

[FCF CHART TO BE ADDED]

 

18